DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-4 and 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the tire as comprising "at least two circumferential grooves" and "lug grooves" in lines 2-3, then recites "an average between a groove depth of the deepest portion of the lug groove on a vehicle inner/outer side and a groove depth of the circumferential groove on the vehicle inner/outer side" in lines 7-13. The antecedent bases for references to "the circumferential groove" and "the lug groove" is unclear considering that there are plural circumferential grooves and lug grooves recited. Examiner notes that Fig. 3 on the application depicts circumferential grooves having different depths d2 on the outer side. It is unclear as to how the average groove depth is calculated in the case of multiple grooves having different depths--is average taken using the deepest circumferential groove, the shoulder circumferential groove, an averaged d2, or something else? For the purpose of examination, it 
Claim 4 and 9 recite "the under-groove gauge in the circumferential groove and in the lug groove on the vehicle inner/outer side" in lines 3-7.  The antecedent bases for references to "the circumferential groove" and "the lug groove" is unclear considering that there are plural circumferential grooves and lug grooves recited. Examiner notes that Fig. 3 on the application depicts circumferential grooves having different depths d2 on the outer side. It is unclear as to how the average under-groove gauge is calculated in the case of multiple grooves having different depths/differing under groove gauges--is average taken using the deepest circumferential groove, the shoulder circumferential groove, an averaged gauge, or something else? For the purpose of examination, it is assumed that any circumferential groove in the inner or outer side can be used to determine the average.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Greco (US 2019/0248191).
Regarding claim 1, Greco discloses a pneumatic tire comprising a tread, sidewalls, beads, and a sound absorbing member, wherein the center position of the sound absorbing member is positioned on the vehicle outer side (see Fig. 4). Examiner notes that the claim does not preclude additional sound absorbing members--figure 5 embodiment also satisfies the claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Greco (US 2019/0248191) as applied to claim 1 above, and further in view of Tanno (US 2016/0297260).
Regarding claim 5, Greco does not disclose the sound absorbing member cross-sectional area. It would have been obvious to a person having ordinary skill in the art at the time of the invention for the sound absorbing member to have cross-sectional area of 10 to 30% of the tire cavity since (1) Tanno '260, similarly directed towards a tire with sound absorbing member, teaches the sound absorbing member as having volume that is preferably larger than 20% of the tire cavity ([0020]) with a working example of 30% ([0048]); and (2) because the member extends around the tire circumference, its cross-sectional area would substantially match the volume percentage. One would have been motivated to employ a sound absorbing member size that effectively reduces noise.
Regarding claim 8, Greco does not disclose a missing portion. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the sound absorbing member with a missing portion since Tanno '260, similarly directed towards a tire sound absorbing member, teaches an providing a missing portion arranged at positions corresponding to a splice portion of the tire to avoid deterioration in initial adhesiveness and adhesion durability of the sound absorbing member ([0007]). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Greco (US 2019/0248191) as applied to claim 1 above, and further in view of Tanno (US 20090199942).
Regarding claim 7, Greco does not disclose adhesive. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have employed adhesive with thickness of 10 to 150 μm since Tanno '942, similarly directed towards a tire sound absorbing member, teaches an adhesive layer thickness is preferably 5 to 150 μm to adhere to member and minimize tire weight contribution ([0043]).

Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ichimura (US2017/0313135) in view of Tanno (JP2015-107691, with English machine translation). 
Regarding claim 1, Ichimura discloses a tire having specified mounting direction (see IN/OUT in Fig. 1), a tread portion (1), a pair of sidewall portions (2), and a pair of bead portions (3). Ichimura does not disclose a sound absorbing layer affixed via adhesive layer to an inner surface of the tread portion, said member center being disposed on a vehicle outer side. In the same field of endeavor of pneumatic tires, Tanno teaches providing a noise absorbing member such that center of gravity of the member is offset to a first tread edge relative to the tire equator to reduce noise while also avoiding peeling of the member ([0006]). In one embodiment, Tanno teaches providing the noise damper so as to be positioned under a shoulder circumferential groove having smaller cross-sectional area because this part of the tread has reduced bending deformation, which suppresses peeling of the sound absorbing member ([0033], see Fig. 8). Ichimura's shoulder groove 10 has smaller cross-sectional area and is positioned on the vehicle outer side of the tire (see Fig. 1). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tire of Ichimura with sound absorbing member as claimed since (1) Tanno, similarly directed towards a pneumatic tire, teaches providing a noise absorbing member such that center of gravity of the member is offset from the tire equator and positioned under a shoulder groove with reduced cross-section ([0033], Fig. 8); and (2) Ichimura's tread has a shoulder groove with smaller cross-section on the vehicle outer side of the tread. One would have 
Regarding claim 2, Ichimura discloses a tread having at least two circumferential grooves disposed in the tread portion and lug groove disposed in the shoulder regions (see circumferential grooves 10, 11, 12, 13 and shoulder lug grooves in Fig. 4). As to the groove depth relationship, Ichimura discloses a working example wherein the circumferential narrow groove has depth of 4.5mm (outer circumferential groove), the main grooves have depth of 5.5 mm (inner circumferential groove), and the lug grooves have depth of 5.5mm ([0050]). The average outer groove depth GDout is thus 5mm ((4.5+5.5)/2) and the average inner groove depth GDin is 5.5mm ((5.5+5.5)/2). According to the claimed inequality, CR must range from 0.05 to 0.45.
Tanno does not expressly disclose the offset amount CR of the sound absorbing member; Tanno does, however, disclose the member as having a width range of 30 to 90% of the tire contact width ([0040]) and illustrates the member as extending from just inside tread edge E1 (see Fig. 8). The center would thus be expected to be about 15 to 45% of the contact width from the tread edge--or 10 to 70% of the tread half width from the equator. Further, Figure 8 clearly illustrates the center as lying outwards from the equator but within the inner half of the tread half-width region A1 (at about 25% from the equator). It would have been obvious to a person having ordinary skill in the art at the time of the invention to position the sound absorbing member such that its center satisfies the claimed inequality since Tanno teaches offsetting the center of the sound absorber from the equator, clearly illustrates the member as extend from the tread edge with center at about 25% of the tread half width from the equator, and teaches a member width of 30 to 90% of the tire contact width--which suggests a distance of 10 to 70% of the tread half-width from the equator, this range consistent with the illustration (Fig. 8, [0040]). One would have been motivated to size and position the absorber to improve noise absorption while suppressing peeling.  
Regarding claim 3, with a negative camber of 1 to 4 degrees, the lower bound of the inequality ranges from 0.05 to 0.2. At a 4 degree camber, the lower bound is 0.05 degrees, and formula 2's range is the same as formula 1 recited in claim 2. Examiner notes that claim 3 is directed towards a tire and the recitation of camber angle when mounted on a vehicle relates the manner of using the tire. The tire of Ichimura (modified) is capable of being mounted with a camber as claimed and the recited formula 2 range is obvious for the same reasons discussed in claim 2.
Regarding claim 5, Tanno teaches the sound absorbing member as having volume that is preferably larger than 20% of the tire cavity ([0020]) with a working example of 30% ([0048]). It would have been obvious to a person having ordinary skill in the art at the time of the invention for the sound absorbing member to have cross-sectional area of 10 to 30% of the tire cavity because the member extends around the tire circumference and its cross-sectional area would substantially match the volume percentage.
Regarding claim 6, the edges of the sound absorbing member are on the tire equator side (see Fig. 8; [0015]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ichimura (US2017/0313135) in view of Tanno (JP2015-107691, with English machine translation) as applied to claim 1 above, and further in view of Tanno (US 20090199942).
Regarding claim 7, Tanno '691 discloses adhesive to attach the sound absorbing member to the tire [0022], but does not disclose the adhesive's thickness. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the adhesive with thickness of 10 to 150 μm since Tanno '942, similarly directed towards a tire sound absorbing member, teaches an adhesive layer thickness is preferably 5 to 150 μm to reduce tire weight contribution ([0043]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ichimura (US2017/0313135) in view of Tanno (JP2015-107691, with English machine translation) as applied to claim 1 above, and further in view of Tanno (US 2016/0297260).
Regarding claim 7, Tanno '691 does not disclose a missing portion. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the sound absorbing member with a missing portion since Tanno '260, similarly directed towards a tire sound absorbing member, teaches an providing a missing portion arranged at positions corresponding to a splice portion of the tire to avoid deterioration in initial adhesiveness and adhesion durability of the sound absorbing member ([0007]). 

Allowable Subject Matter
Claims 4 and 9-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the closest prior art of record is represented by Ichimura (US2017/0313135), Tanno (JP2015-107691), Greco (US 2019/0248191), and Fujii (JP 2009-298314). Tanno and Greco disclose tires having sound absorbing members offset from the tire equator but fail to teach or suggest the groove depth to under groove gauge relationship as claimed. Ichimura discloses a groove depth variation in inner and outer regions of the tread but fails to teach or suggest an under groove gauge variation. Fujii discloses varying the thickness of the tread from one side to another side of the tire to reduce noise but fails to teach or suggest an under groove gauge or groove depth different that satisfies claimed formula (3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C DYE/Primary Examiner, Art Unit 1749